Exhibit First Quarter Fiscal 2009 Supplemental Operating and Financial Data for the Quarter Ended July 31, 2008 CONTACT: Michelle Saari VP - Investors Relations Direct Dial: 701-837-4738 E-Mail:msaari@iret.com 12 Main Street South Minot, ND58701 Tel:701-837-4738 Fax:701-837-7117 www.iret.com Supplemental Financial and Operating Data Table of Contents July 31, 2008 Page Company Background and Highlights 2 Investment Cost by Segment 3 Key Financial Data Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Funds From Operations 6 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 7 Capital Analysis Long-Term Mortgage Debt Analysis 8 Capital Analysis 9 Portfolio Analysis Stabilized Properties Net Operating Income Summary 10 Net Operating Income Detail 11-12 Stabilized Properties and Overall Economic Occupancy Levels by Segment 13 Tenant Analysis Commercial Leasing Summary 14-15 Multi-Family Residential Summary 16 10 Largest Commercial Tenants - Based on Annualized Base Rent 17 Lease Expirations as of July 31, 2008 18 Growth and Strategy Fiscal 2009 Acquisition Summary 19 Fiscal 2009 Development Summary 20 1 Company Background and Highlights First Quarter Fiscal 2009 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, medical (including senior housing), industrial and retail segments. During the first quarter of fiscal year 2009, IRET acquired a parcel of unimproved land in Bismarck, North Dakota for approximately $576,000, and four small apartment buildings with a total of 52 units in Minot, North Dakota for a purchase price (excluding closing costs) of approximately $2.5 million, including the issuance of limited partnership units of IRET Properties, the Company’s operating partnership, valued at approximately $2.0 million. The Company had no dispositions in the first quarter of fiscal year 2009. During the first quarter of fiscal year 2009, IRET completed construction of the exterior shell of an approximately 27,750 square foot addition to the Company’s Southdale Medical Building in Edina, Minnesota.Certain interior work and tenant improvements are ongoing and are scheduled for completion in the second quarter of fiscal year 2009.The estimated cost of this expansion project is approximately $11.0 million, including relocation, tenant improvement and leasing costs expected to be incurred to relocate tenants in the existing facility.The addition is currently approximately 75% leased. Also during the first quarter of fiscal year 2009, the Company completed construction of the parking ramp adjoining the approximately 56,239 square foot medical office building the Company is constructing next to its existing five-story medical office building located at 2828 Chicago Avenue in Minneapolis, Minnesota.The new medical office building was approximately 85% complete as of July 31, 2008, with interior work and tenant improvements currently ongoing and scheduled for completion in the second quarter of fiscal year 2009.The medical office building and adjoining parking ramp have an estimated total project cost of $15.7 million.As of July 31, 2008, approximately 73% of this new medical office building was pre-leased to two tenants. The Company changed the ticker symbol for its common shares of beneficial interest listed on the NASDAQ Global Select Market to “IRET” from “IRETS”, with effect on July 1, 2008. In the first quarter of fiscal year 2009, IRET paid its 149th consecutive quarterly distribution per common share/unit at equal or increasing rates. As of July 31, 2008, IRET owns a diversified portfolio of 239 properties consisting of 76 multi-family residential properties, 65 office properties, 48 medical properties (including senior housing), 17 industrial properties and 33 retail properties.IRET’s distributions have increased every year for 38 consecutive years.IRET’s shares are publicly traded on the NASDAQ Global Select Market (NASDAQ:IRET). Certain statements in these supplemental disclosures are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results.Such risks, uncertainties and other factors include, but are not limited to:fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2008 Form 10-K.We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. 2 Fiscal 2009 Development Projects SouthdaleMedicalCenter Expansion Project 2828 Chicago Avenue Medical Building Edina, MN Minneapolis,MN (architects’ rendering) IRET Corporate Plaza Minot, ND (architects’ rendering) Investment Cost by Segment - First Quarter Fiscal 2009 With investments in the multi-family residential and commercial office, medical, industrial and retail segments, IRET’s diversified portfolio helps to provide stability during market fluctuations in returns from specific property types. 3 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS(unaudited) (in thousands) 07/31/2008 04/30/2008 01/31/2008 10/31/2007 07/31/2007 ASSETS Real estate investments Property owned $ 1,655,778 $ 1,648,259 $ 1,558,560 $ 1,529,063 $ 1,520,975 Less accumulated depreciation (229,691 ) (219,379 ) (209,400 ) (199,682 ) (190,127 ) 1,426,087 1,428,880 1,349,160 1,329,381 1,330,848 Development in progress 35,231 22,856 14,734 10,553 4,853 Unimproved land 4,567 3,901 3,901 3,901 4,165 Mortgage loans receivable, net of allowance 534 541 548 391 393 Total real estate investments 1,466,419 1,456,178 1,368,343 1,344,226 1,340,259 Other assets Cash and cash equivalents 42,351 53,481 76,392 89,302 24,647 Marketable securities – available-for-sale 420 420 2,160 2,090 2,046 Receivable arising from straight-lining of rents, net of allowance 14,383 14,113 13,753 13,430 13,097 Accounts receivable, net of allowance 4,395 4,163 3,842 2,279 2,980 Real estate deposits 1,048 1,379 1,103 1,601 272 Prepaid and other assets 2,324 349 821 1,445 1,917 Intangible assets, net of accumulated amortization 58,936 61,649 29,025 30,457 32,999 Tax, insurance, and other escrow 7,888 8,642 8,060 6,539 7,529 Property and equipment, net 1,450 1,467 1,487 1,486 1,476 Goodwill 1,392 1,392 1,396 1,397 1,397 Deferred charges and leasing costs, net 15,155 14,793 13,528 12,624 12,447 TOTAL ASSETS $ 1,616,161 $ 1,618,026 $ 1,519,910 $ 1,506,876 $ 1,441,066 LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Accounts payable and accrued expenses $ 32,917 $ 33,757 $ 29,573 $ 22,974 $ 25,205 Mortgages payable 1,068,267 1,063,858 975,785 967,612 960,086 Other 830 978 1,019 1,161 1,103 TOTAL LIABILITIES 1,102,014 1,098,593 1,006,377 991,747 986,394 COMMITMENTS AND CONTINGENCIES MINORITY INTEREST IN PARTNERSHIPS 13,186 12,609 12,768 12,781 12,818 MINORITY INTEREST OF UNITHOLDERS IN OPERATING PARTNERSHIP 159,984 161,818 155,301 154,274 159,477 SHAREHOLDERS’ EQUITY Preferred Shares of Beneficial Interest 27,317 27,317 27,317 27,317 27,317 Common Shares of Beneficial Interest 444,134 440,187 433,645 429,236 357,614 Accumulated distributions in excess of net income (130,474 ) (122,498 ) (115,546 ) (108,474 ) (102,526 ) Accumulated other comprehensive income (loss) 0 0 48 (5 ) (28 ) Total shareholders’ equity 340,977 345,006 345,464 348,074 282,377 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,616,161 $ 1,618,026 $ 1,519,910 $ 1,506,876 $ 1,441,066 4 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) (in thousands, except per share data) Three Months Ended OPERATING RESULTS 07/31/2008 04/30/2008 01/31/2008 10/31/2007 07/31/2007 Real estate revenue $ 58,846 $ 58,962 $ 54,424 $ 54,211 $ 53,573 Real estate expenses 23,804 23,911 21,567 21,053 20,874 Net operating income 35,042 35,051 32,857 33,158 32,699 Interest (16,888 ) (16,470 ) (15,840 ) (15,687 ) (15,442 ) Depreciation/amortization (13,767 ) (13,974 ) (12,508 ) (12,504 ) (12,532 ) Administrative, advisory and trustee fees (1,331 ) (1,392 ) (1,348 ) (1,267 ) (1,196 ) Otherexpenses (362 ) (291 ) (343 ) (457 ) (253 ) Other income 248 671 1,023 431 635 Income before minority interest and discontinued operations and (loss) gain on sale of other investments $ 2,942 $ 3,595 $ 3,841 $ 3,674 $ 3,911 Gain (loss) on sale of other investments 0 38 2 3 (1 ) Minority interest portion of operating partnership income (647 ) (833 ) (855 ) (855 ) (981 ) Minority interest portion of other partnerships’ (income) loss 63 111 (11 ) 0 36 Income from continuing operations 2,358 2,911 2,977 2,822 2,965 Discontinued operations, net of minority interest 0 377 6 14 16 NET INCOME 2,358 3,288 2,983 2,836 2,981 Dividends to preferred shareholders (593 ) (593 ) (593 ) (593 ) (593 ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ 1,765 $ 2,695 $ 2,390 $ 2,243 $ 2,388 Per Share Data Earnings per common share from continuing operations $ .03 $ .04 $ .04 $ .04 $ .05 Earnings per common share from discontinued operations .00 .01 .00 .00 .00 Net income per common share – basic & diluted $ .03 $ .05 $ .04 $ .04 $ .05 Percentage of Revenues Real estate expenses 40.5 % 40.6 % 39.6 % 38.8 % 39.0 % General and administrative 2.3 % 2.4 % 2.5 % 2.3 % 2.2 % Ratios EBITDA/Interest expense 1.98 x 2.04 x 1.97 x 2.01 x 2.04 x EBITDA/Interest expense plus preferred distributions 1.91 x 1.97 x 1.90 x 1.93 x 1.97 x 5 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES FUNDS FROM OPERATIONS(unaudited) (in thousands, except per share and unit data) Three Months Ended 07/31/2008 04/30/2008 01/31/2008 10/31/2007 07/31/2007 Funds From Operations(1) Net income $ 2,358 $ 3,288 $ 2,983 $ 2,836 $ 2,981 Less dividends to preferred shareholders (593 ) (593 ) (593 ) (593 ) (593 ) Net income available to common shareholders 1,765 2,695 2,390 2,243 2,388 Adjustments: Minority interest in earnings of Unitholders 647 973 858 859 987 Depreciation and amortization 13,641 13,910 12,456 12,452 12,485 (Gain)/loss on depreciable property sales 0 (510 ) (2 ) (3 ) 1 Funds from operations applicable to common shares and Units $ 16,053 $ 17,068 $ 15,702 $ 15,551 $ 15,861 FFO per share and unit - basic and diluted $ 0.20 $ 0.22 $ 0.21 $ 0.21 $ 0.23 Weighted average shares and units 79,214 78,195 75,755 70,158 68,947 (1) Funds From Operations (FFO) - The National Association of Real Estate Investment Trusts, Inc. (NAREIT) defines FFO as net income (computed in accordance with generally accepted accounting principles, excluding gains/losses from sales of property plus real estate depreciation and amortization.We consider FFO to be a standard supplemental measure for equity real estate investment trusts because it facilitates an understanding of the operating performance of properties without giving effect to real estate depreciation and amortization, which assume that the value of real estate assets diminishes predictably over time.Since real estate values instead historically rise or fall with market conditions, we believe that FFO provides investors and management with a more accurate indication of our financial and operating results. 6 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION (EBITDA) (unaudited) (in thousands) Three Months Ended 07/312008 04/30/2008 01/31/2008 10/31/2007 07/31/2007 EBITDA(1) Net income $ 2,358 $ 3,288 $ 2,983 $ 2,836 $ 2,981 Adjustments: Minority interest portion of operating partnership income 647 973 858 859 987 Income before minority interest 3,005 4,261 3,841 3,695 3,968 Add: Interest 16,888 16,470 15,840 15,687 15,442 Depreciation/amortization related to real estate investments 13,318 13,542 12,165 12,177 12,205 Amortization related to non-real estate investments 449 437 356 340 343 Amortization related to real estate revenues(2) (57 ) (65 ) (79 ) (99 ) (40 ) Less: Interest income (223 ) (449 ) (953 ) (339 ) (354 ) (Gain) loss on sale of real estate, land and other investments 0 (552 ) (2 ) (3 ) 1 EBITDA $ 33,380 $ 33,644 $ 31,168 $ 31,458 $ 31,565 (1) EBITDA is earnings before interest, taxes, depreciation and amortization. We consider EBITDA to be an appropriate supplemental performance measure because it eliminates depreciation, interest and the gain/loss from property dispositions, which permits investors to view income from operations without the effect of non-cash depreciation or the cost of debt. EBITDA is a non-GAAP measure. EBITDA as calculated by us is not comparable to EBITDA reported by other REITs that do not define EBITDA exactly as we do. (2) Included in real estate revenue in the Statement of Operations. 7 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES LONG-TERM MORTGAGE DEBT ANALYSIS (in thousands) Debt Maturity Schedule Annual Expirations Future Maturities of Debt Fiscal Year Fixed Debt Variable Debt Total Debt 2009 $ 15,061 $ 1,142 $ 16,203 2010 129,768 2,500 132,268 2011 82,680 0 82,680 2012 93,168 0 93,168 2013 26,230 4,954 31,184 2014 49,490 0 49,490 2015 72,720 0 72,720 2016 67,024 397 67,421 2017 162,667 0 162,667 2018 94,718 0 94,718 Thereafter 263,483 2,265 265,748 Total maturities $ 1,057,009 $ 11,258 $ 1,068,267 07/31/2008 04/30/2008 01/31/2008 10/31/2007 07/31/2007 Balances Outstanding Mortgage Fixed rate $ 1,057,009 $ 1,052,162 $ 951,112 $ 943,632 $ 938,677 Variable rate 11,258 11,696 24,673 23,980 21,409 Mortgage total 1,068,267 1,063,858 975,785 967,612 960,086 Weighted Average Interest Rates Secured 6.36 % 6.37 % 6.44 % 6.36 % 6.37 % 8 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CAPITAL ANALYSIS (in thousands, except per share and unit amounts) 07/31/2008 04/30/2008 01/31/2008 10/31/2007 07/31/2007 Equity Capitalization Common shares outstanding 58,202 57,732 56,977 56,419 48,893 Operating partnership (OP) units outstanding 21,293 21,238 20,395 20,114 20,494 Total common shares and OP units outstanding 79,495 78,970 77,372 76.533 69,387 Market price per common share (closing price at end of period) $ 10.50 $ 10.20 $ 9.80 $ 10.85 $ 9.62 Equity capitalization-common shares and OP units $ 834,698 $ 805,494 $ 758,246 $ 830,383 $ 667,503 Recorded book value of preferred shares $ 27,317 $ 27,317 $ 27,317 $ 27,317 $ 27,317 Total equity capitalization $ 862,015 $ 832,811 $ 785,563 $ 857,700 $ 694,820 Debt Capitalization Total mortgage debt $ 1,068,267 $ 1,063,858 $ 975,785 $ 967,612 $ 960,086 Total capitalization $ 1,930,282 $ 1,896,669 $ 1,761,348 $ 1,825,312 $ 1,654,906 Total debt to total capitalization 0.55:1 0.56:1 0.55:1 0.53:1 0.58:1 Earnings to fixed charges(1) 1.15 x 1.20 x 1.23 x 1.23 x 1.25 x Earnings to combined fixed charges and preferred distributions(2) 1.12 x 1.16 x 1.19 x 1.19 x 1.21 x Debt service coverage ratio(3) 1.40 x 1.46 x 1.42 x 1.45 x 1.48 x Distribution Data Common shares and units outstanding at record date 79,116 77,675 76,698 69,363 68,523 Total common distribution paid $ 13,332 $ 13,050 $ 12,847 $ 11,584 $ 11,409 Common distribution per share and unit $ 0.1685 $ 0.1680 $ 0.1675 $ 0.1670 $ 0.1665 Payout ratio (FFO per share and unit basis)(4) 84.3 % 76.4 % 79.8 % 79.5 % 72.4 % (1) The ratio of earnings to fixed charges is computed by dividing earnings by fixed charges. For this purpose, earnings consist of income from continuing operations before adjustments for minority interest in consolidated subsidiaries, plus fixed charges and preferred distributions, less capitalized interest and preferred distributions. Fixed charges consist of mortgage and loan interest expense, whether expensed or capitalized, the amortization of debt expense and capitalized interest. (2) The ratio of earnings to combined fixed charges and preferred distributions is computed by dividing earnings by combined fixed charges and preferred distributions. For this purpose, earnings consist of income from continuing operations before adjustments for minority interest in consolidated subsidiaries, plus fixed charges and preferred distributions, less capitalized interest and preferred distributions. Combined fixed charges and preferred distributions consist of fixed charges (mortgage and loan interest expense, whether expensed or capitalized, the amortization of debt expense and capitalized interest) and preferred distributions. (3) Debt service coverage ratio is computed by dividing earnings before interest income and expense, depreciation, amortization and gain on sale of real estate by interest expense and principal amortization. (4) The ratio of the current quarterly distribution rate per common share and unit divided by quarterly FFO per share and unit. 9 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES STABILIZED PROPERTIES NET OPERATING INCOME SUMMARY (in thousands) Stabilized Properties(1) Three Months Ended July 31, Segment 2008 2007 % Change Multi-Family Residential $ 9,471 $ 9,258 2.3 % Commercial Office 10,932 11,872 (7.9 %) Commercial Medical 6,699 6,626 1.1 % Commercial Industrial 1,663 1,976 (15.8 %) Commercial Retail 2,337 2,530 (7.6 %) $ 31,102 $ 32,262 (3.6 %) 1. For 1stQuarter Fiscal 2009 and 1st Quarter Fiscal 2008, stabilized properties excluded: Multi-Family Residential - Indian Hills, Sioux City, IA; Cottonwood IV Apartments, Bismarck, ND; Greenfield Apartments, Omaha, NE; Minot 4th Street Apartments, Minot, ND; Minot 11th Street Apartments, Minot, ND; Minot Fairmont Apartments, Minot, ND; Minot Westridge Apartments, Minot, ND and Thomasbrook Apartments, Lincoln, NE. Commercial Office - 610 Business Center, Brooklyn Park, MN; Intertech, Fenton, MO and Plymouth 5095, Plymouth, MN. Commercial Medical - Barry Point, Kansas City, MO; Edgewood Vista Billings, Billings, MT; Edgewood Vista East Grand Forks, East Grand Forks, MN; Edgewood Vista Sioux Falls, Sioux Falls, SD; Edina 6405 France Medical, Edina, MN; Edina 6363 France Medical, Edina, MN; Minneapolis 701 25th Ave Medical (Riverside), Minneapolis, MN; Burnsville 303 Nicollet Medical (Ridgeview), Burnsville, MN; Burnsville 305 Nicollet Medical (Ridgeview South), Burnsville, MN; Eagan 1440 Duckwood Medical, Eagan, MN; Edgewood Vista Belgrade, Belgrade, MT; Edgewood Vista Columbus, Columbus, NE; Edgewood Vista Fargo, Fargo, ND; Edgewood Vista Grand Island, Grand Island, NE and Edgewood Vista Norfolk, Norfolk, NE. Commercial Industrial - Cedar Lake Business Center, St. Louis Park, MN; Urbandale, Urbandale, IA; Woodbury 1865, Woodbury, MN and Eagan 2785 & 2795 Highway 55, Eagan, MN. Discontinued operations from fiscal 2008 include: Multi-Family Residential - 405 Grant Avenue Apartments, Harvey, ND and Sweetwater – Green Acres 1&2 Apartments, Devils Lake, ND. Commercial Office - MinnetonkaOfficeBuilding, Minnetonka, MN. 10 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES NET OPERATING INCOME DETAIL (in thousands) Three Months Ended July 31, 2008 Multi-Family Residential Commercial Office Commercial Medical Commercial Industrial CommercialRetail Corporate and Other Total Real estate rental revenue Stabilized(1) $ 17,649 $ 20,187 $ 9,303 $ 2,202 $ 3,477 $ 0 $ 52,818 Non-Stabilized 952 619 3,563 894 0 0 6,028 Total 18,601 20,806 12,866 3,096 3,477 0 58,846 Real estate expenses Stabilized(1) 8,178 9,255 2,604 539 1,140 0 21,716 Non-Stabilized 546 189 1,158 195 0 0 2,088 Total 8,724 9,444 3,762 734 1,140 0 23,804 Net Operating Income (NOI) Stabilized(1) 9,471 10,932 6,699 1,663 2,337 0 31,102 Non-Stabilized 406 430 2,405 699 0 0 3,940 Net operating income $ 9,877 $ 11,362 $ 9,104 $ 2,362 $ 2,337 $ 0 $ 35,042 Reconciliation of NOI to net income available to common shareholders Interest (expense) income $ (4,945 ) $ (5,979 ) $ (4,304 ) $ (960 ) $ (1,038 ) $ 338 $ (16,888 ) Depreciation/amortization (3,473 ) (5,492 ) (3,140 ) (859 ) (742 ) (61 ) (13,767 ) Administrative, advisory and trustee fees 0 0 0 0 0 (1,331 ) (1,331 ) Otherexpenses 0 0 0 0 0 (362 ) (362 ) Other income 0 0 0 0 0 248 248 Income before minority interest and discontinued operations and (loss) gain on sale of other investments 1,459 (109 ) 1,660 543 557 (1,168 ) 2,942 Minority interest portion of operating partnership income 0 0 0 0 0 (647 ) (647 ) Minority interest portion of other partnerships’ loss 0 0 0 0 0 63 63 Income from continuing operations 1,459 (109 ) 1,660 543 557 (1,752 ) 2,358 NET INCOME 1,459 (109 ) 1,660 543 557 (1,752 ) 2,358 Dividends to preferred shareholders 0 0 0 0 0 (593 ) (593 ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ 1,459 $ (109 ) $ 1,660 $ 543 $ 557 $ (2,345 ) $ 1,765 1. For 1stQuarter Fiscal 2009 and 1st Quarter Fiscal 2008, stabilized properties excluded: Multi-Family Residential - Indian Hills, Sioux City, IA; Cottonwood IV Apartments, Bismarck, ND; Greenfield Apartments, Omaha, NE; Minot 4th Street Apartments, Minot, ND; Minot 11th Street Apartments, Minot, ND; Minot Fairmont Apartments, Minot, ND; Minot Westridge Apartments, Minot, ND and Thomasbrook Apartments, Lincoln, NE. Commercial Office - 610 Business Center, Brooklyn Park, MN; Intertech, Fenton, MO and Plymouth 5095, Plymouth, MN. Commercial Medical - Barry Point, Kansas City, MO; Edgewood Vista Billings, Billings, MT; Edgewood Vista East Grand Forks, East Grand Forks, MN; Edgewood Vista Sioux Falls, Sioux Falls, SD; Edina 6405 France Medical, Edina, MN; Edina 6363 France Medical, Edina, MN; Minneapolis 701 25th Ave Medical (Riverside), Minneapolis, MN; Burnsville 303 Nicollet Medical (Ridgeview), Burnsville, MN; Burnsville 305 Nicollet Medical (Ridgeview South), Burnsville, MN; Eagan 1440 Duckwood Medical, Eagan, MN; Edgewood Vista Belgrade, Belgrade, MT; Edgewood Vista Columbus, Columbus, NE; Edgewood Vista Fargo, Fargo, ND; Edgewood Vista Grand Island, Grand Island, NE and Edgewood Vista Norfolk, Norfolk, NE. Commercial Industrial - Cedar Lake Business Center, St. Louis Park, MN; Urbandale, Urbandale, IA; Woodbury 1865, Woodbury, MN and Eagan 2785 & 2795 Highway 55, Eagan, MN. 11 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES NET OPERATING INCOME DETAIL (in thousands) Three Months Ended July 31, 2007 Multi-Family Residential Commercial Office Commercial Medical Commercial Industrial CommercialRetail Corporate and Other Total Real estate rental revenue Stabilized(1) $ 17,143 $ 20,587 $ 8,855 $ 2,419 $ 3,632 $ 0 $ 52,636 Non-Stabilized 576 7 111 243 0 0 937 Total 17,719 20,594 8,966 2,662 3,632 0 53,573 Real estate expenses Stabilized(1) 7,885 8,715 2,229 443 1,102 0 20,374 Non-Stabilized 399 1 44 56 0 0 500 Total 8,284 8,716 2,273 499 1,102 0 20,874 Net Operating Income (NOI) Stabilized(1) 9,258 11,872 6,626 1,976 2,530 0 32,262 Non-Stabilized 177 6 67 187 0 0 437 Net operating income $ 9,435 $ 11,878 $ 6,693 $ 2,163 $ 2,530 $ 0 $ 32,699 Reconciliation of NOI to net income available to common shareholders Interest (expense) income $ (4,953 ) $ (5,802 ) $ (2,876 ) $ (782 ) $ (1,031 ) $ 2 $ (15,442 ) Depreciation/amortization (3,228 ) (5,686 ) (2,161 ) (718 ) (684 ) (55 ) (12,532 ) Administrative, advisory and trustee fees 0 0 0 0 0 (1,196 ) (1,196 ) Other expenses 0 0 0 0 0 (253 ) (253 ) Other income 0 0 0 0 0 635 635 Income before minority interest and discontinued operations and (loss) gain on sale of other investments 1,254 390 1,656 663 815 (867 ) 3,911 Loss on sale of other investments 0 0 0 0 0 (1 ) (1 ) Minority interest portion of operating partnership income 0 0 0 0 0 (981 ) (981 ) Minority interest portion of other partnerships’ loss 0 0 0 0 0 36 36 Income from continuing operations 1,254 390 1,656 663 815 (1,813 ) 2,965 Discontinued operations, net of minority interest(2) 18 (2 ) 0 0 0 0 16 NET INCOME 1,272 388 1,656 663 815 (1,813 ) 2,981 Dividends to preferred shareholders 0 0 0 0 0 (593 ) (593 ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ 1,272 $ 388 $ 1,656 $ 663 $ 815 $ (2,406 ) $ 2,388 1. For 1stQuarter Fiscal 2009 and 1st Quarter Fiscal 2008, stabilized properties excluded: Multi-Family Residential - Indian Hills, Sioux City, IA; Cottonwood IV Apartments, Bismarck, ND; Greenfield Apartments, Omaha, NE; Minot 4th Street Apartments, Minot, ND; Minot 11th Street Apartments, Minot, ND; Minot Fairmont Apartments, Minot, ND; Minot Westridge Apartments, Minot, ND and Thomasbrook Apartments, Lincoln, NE. Commercial Office - 610 Business Center, Brooklyn Park, MN; Intertech, Fenton, MO and Plymouth 5095, Plymouth, MN. Commercial Medical - Barry Point, Kansas City, MO; Edgewood Vista Billings, Billings, MT; Edgewood Vista East Grand Forks, East Grand Forks, MN; Edgewood Vista Sioux Falls, Sioux Falls, SD; Edina 6405 France Medical, Edina, MN; Edina 6363 France Medical, Edina, MN; Minneapolis 701 25th Ave Medical (Riverside), Minneapolis, MN; Burnsville 303 Nicollet Medical (Ridgeview), Burnsville, MN; Burnsville 305 Nicollet Medical (Ridgeview South), Burnsville, MN; Eagan 1440 Duckwood Medical, Eagan, MN; Edgewood Vista Belgrade, Belgrade, MT; Edgewood Vista Columbus, Columbus, NE; Edgewood Vista Fargo, Fargo, ND; Edgewood Vista Grand Island, Grand Island, NE and Edgewood Vista Norfolk, Norfolk, NE. Commercial Industrial - Cedar Lake Business Center, St. Louis Park, MN; Urbandale, Urbandale, IA; Woodbury 1865, Woodbury, MN and Eagan 2785 & 2795 Highway 55, Eagan, MN. Discontinued operations from fiscal 2008 include: Multi-Family Residential - 405 Grant Avenue Apartments, Harvey, ND and Sweetwater – Green Acres 1&2 Apartments, Devils Lake, ND. Commercial Office - MinnetonkaOfficeBuilding, Minnetonka, MN. 12 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES STABILIZED PROPERTIES AND OVERALL ECONOMIC OCCUPANCY LEVELS BY SEGMENT 1st Quarter Fiscal 2009 vs. 1st Quarter Fiscal 2008 Segments Stabilized Properties AllProperties 1st Quarter 1st Quarter 1st Quarter 1st Quarter Fiscal 2009 Fiscal 2008 Fiscal 2009 Fiscal 2008 Multi-Family Residential 92.8 % 92.2 % 92.3 % 91.8 % Commercial Office 88.9 % 93.3 % 89.1 % 93.3 % Commercial Medical 95.7 % 96.0 % 96.5 % 96.1 % Commercial Industrial 95.9 % 98.6 % 96.8 % 98.1 % Commercial Retail 86.6 % 87.0 % 86.6 % 87.0 % 13 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES COMMERCIAL LEASING SUMMARY for the three months ended July 31, 2008 New(1) Renew(2) 1st Quarter Fiscal 2009 Total Gross Leasing Square Footage Commercial Office 48,371 114,138 162,509 Commercial Medical 7,573 7,247 14,820 Commercial Industrial 12,500 0 12,500 Commercial Retail 7,606 38,586 46,192 Total 76,050 159,971 236,021 Weighted Average Term (yrs) Commercial Office 4.8 3.6 4.3 Commercial Medical 7.5 3.7 5.2 Commercial Industrial 0.1 0.0 0.1 Commercial Retail 4.1 3.2 3.7 Total 4.6 3.4 4.0 Weighted Average Rental Rate Increases(3) Rate on Expiring Leases Commercial Office $ 10.90 Commercial Medical 18.15 Commercial Industrial 0.00 Commercial Retail 8.64 Total $ 10.92 Weighted Average Rate on New and Renewal Leases(3) Commercial Office $ 7.24 $ 9.83 $ 9.06 Commercial Medical 22.65 16.49 19.64 Commercial Industrial 5.50 0.00 5.50 Commercial Retail 8.56 7.95 8.05 Total $ 8.62 $ 9.68 $ 9.34 Percentage Increase (Decrease) Commercial Office (16.9 %) Commercial Medical 8.2 % Commercial Industrial 0.0 % Commercial Retail (6.8 %) Total (14.5 %) (1) Excluding leases in place on date of acquisition. (2) Renewing leases are not necessarily leases expiring in that period. Expansion footage for renewing tenants is included in this column. (3) Net of estimated operating expenses, other than tenant improvements. 14 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES COMMERCIAL LEASING SUMMARY for the three months ended July 31, 2008 1st Quarter Fiscal 2009 Total New Renew Total Dollars Tenant Improvements Commercial Office $ 482,779 $ 494,961 $ 977,740 Commercial Medical 265,055 4,225 269,280 Commercial Industrial 0 0 0 Commercial Retail 14,548 0 14,548 Subtotal $ 762,382 $ 499,186 $ 1,261,568 Tenant Improvements per square foot Commercial Office $ 9.98 $ 4.34 $ 6.02 Commercial Medical 35.00 0.58 0.58 Commercial Industrial 0.00 0.00 0.00 Commercial Retail 1.91 0.00 0.31 Subtotal $ 10.02 $ 3.12 $ 5.35 Leasing Costs Commercial Office $ 258,509 $ 412,452 $ 670,961 Commercial Medical 50,093 13,921 64,014 Commercial Industrial 343 0 343 Commercial Retail 12,932 2,947 15,879 Subtotal $ 321,877 $ 429,320 $ 751,197 Leasing Costs per square foot Commercial Office $ 5.34 $ 3.61 $ 4.13 Commercial Medical 6.61 1.92 4.32 Commercial Industrial 0.03 0.00 0.03 Commercial Retail 1.70 0.08 0.34 Subtotal $ 4.23 $ 2.68 $ 3.18 Tenant Improvements and Leasing Costs Commercial Office $ 741,288 $ 907,413 $ 1,648,701 Commercial Medical 315,148 18,146 333,294 Commercial Industrial 343 0 343 Commercial Retail 27,480 2,947 30,427 Total $ 1,084,259 $ 928,506 $ 2,012,765 Tenant Improvements and Leasing Costs per square foot Commercial Office $ 15.33 $ 7.95 $ 10.15 Commercial Medical 41.61 2.50 22.49 Commercial Industrial 0.03 0.00 0.03 Commercial Retail 3.61 0.08 0.66 Total $ 14.26 $ 5.80 $ 8.53 15 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES MULTI-FAMILY RESIDENTIAL SUMMARY Three Months Ended 07/31/2008 04/30/2008 01/31/2008 10/31/2007 07/31/2007 Number of Units 9,528 9,500 9,500 9,337 9,337 Average Investment Per Unit $ 53,919 $ 53,677 $ 53,313 $ 52,898 $ 52,524 Average Scheduled Rent per Unit Stabilized $ 700.43 $ 695.01 $ 690.31 $ 686.99 $ 684.23 Non-Stabilized 647.89 657.55 611.55 590.24 595.63 $ 697.18 $ 692.85 $ 686.38 $ 683.01 $ 680.59 Total Receipts per Unit Stabilized $ 657.09 $ 658.05 $ 659.05 $ 659.02 $ 638.27 Non-Stabilized 536.68 484.14 474.53 491.86 500.23 $ 649.63 $ 648.03 $ 649.84 $ 652.15 $ 632.59 Occupancy % Stabilized 92.8 % 93.2 % 93.9 % 94.2 % 92.2 % Non-Stabilized 84.1 % 72.4 % 76.1 % 81.6 % 81.5 % 92.3 % 92.1 % 93.1 % 93.8 % 91.8 % Operating Expenses as a % of Scheduled Rent Stabilized 43.5 % 45.9 % 44.3 % 44.6 % 42.9 % Non-Stabilized 47.5 % 46.7 % 47.2 % 65.4 % 58.1 % Total 43.7 % 45.9 % 44.4 % 45.4 % 43.5 % 16 INVESTORS REAL ESTATE TRUST AND
